DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 3/4/2021 has been entered. Applicant’s amendment to the claims has overcome the 35 U.S.C. 102(a)(1) and 35 USC § 103 rejections previously presented in the Non-Final Office Action filed 12/8/2020.
Claim status
Claims 1 – 6, and 21 – 36 remain pending
Claims 1 – 6 are amended
Claims 21 – 36 are newly added claim
Claims 9 – 20 are withdrawn
Claims 7 – 8 are canceled
In view of the amendment filed on 3/4/2021, the following new grounds of rejections are necessitated by amendment. See the response to arguments section for a discussion of Applicant’s arguments.


Claim Interpretation
The Examiner respectfully draw attention to the fact that the material or article worked upon (e.g., “a model of a three-dimensional”; claim 31), does not limit apparatus claims – Claim analysis is highly See MPEP 2115. 
Additionally, the intended use of materials in apparatus claims is not significant – "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP 2114 (II). In re Otto, 136 USPQ 459 (CCPA 1963). 
The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
In the instant case, claims numbering for claims 25 and 26 are duplicated (see page 4 of the amended claims filed 03/04/2021). The claim numbering has been re-written as follows:
Misnumbered claim 25 has been renumbered 27.
Misnumbered claim 26 has been renumbered 28.
Misnumbered claim 27 has been renumbered 29.

Misnumbered claim 29 has been renumbered 31.
Misnumbered claim 30 has been renumbered 32.
Misnumbered claim 31 has been renumbered 33.
Misnumbered claim 32 has been renumbered 34.
Misnumbered claim 33 has been renumbered 35.
Misnumbered claim 34 has been renumbered 36.

Election/Restrictions
Newly submitted claims 23, 26, 35 and 36 are directed to an invention (species) that is independent or distinct from the invention (species) originally claimed for the following reasons: 
The amendment to the claims in the instant application contains claims drawn to an invention other than the one previously claimed (distinct species): 
Originally presented claims 3, 12 and 18 (claims 12 and 18 are directed to a non-elected invention) directed to species 1, “thermoset elastomer is neoprene rubber,” 
Newly submitted claims 23, 25-26, 35 and 36 directed to species 2, “thermoset elastomer is silicone rubber.” 
Since applicant has received an action on the merits for the originally presented invention (species 1), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23, 25-26, 35 and 36 are withdrawn from consideration as being directed to a non-elected invention (species 2).  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

New Grounds of Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RUFF et al. (US Publication 2017/0036403 A1; Ruff), as evidenced by Prince et al. (US PGPub. 2002/0106614 A1; Prince).
Regarding claims 1 and 24, Ruff discloses a printing surface (“coated print bed,” 20) for a three-dimensional object printer, the printing surface comprising: 
a flex layer (“permanent print-surface coating,” 24) consisting of a thermoset elastomer – as to the limitation “consisting of a thermoset elastomer,” (singular) Ruff’s [0030] discloses,
“The permanent print surface coating can comprise a single material in a layer, or a composite material in a layer, or a laminate of two or more layers of the same or different materials.”
As to the limitation “a thermoset elastomer,” Ruff’s [0037] discloses,
A thermoset-type crosslinkable compound can be cross-linked either with a curing agent, by well-known means, or without a curing agent by heating of the resin material to an elevated temperature (for example, up to 100-120°C), by allowing a solvent to evaporate, or by exposing the resin material to UV light.”
Moreover, Ruff’s [0033] discloses – inter alia, 
“Non-limiting examples of suitable or useful matrix forming compounds or compositions include … styrene maleic anhydride (SMA), cross-linking polyurethane, and cycloaliphatic epoxy, and a mixture thereof, which are crosslinked using a hardener, a curing agent, or through application of heat or ultraviolet light.” – as evidenced by Prince, polyurethane is an example of a thermoset elastomer, 
Prince’s [0041] discloses – inter alia,
“Examples of thermoset elastomers include but are not limited to styrene-butadiene copolymer, polychloroprene (neoprene), nitrile rubber, butyl rubber, polysulfide rubber, cis-1,4polyisoprene, ethylene-propylene terpolymers (EPDM rubber), silicone rubber, and polyurethane rubber.”; 
a binding layer (“print bed substrate plate,” 22; [0069]) consisting of a flexible magnetic sheet, wherein the material of the flexible magnetic sheet is different from that of the thermoset elastomer of the flex layer;  – Ruff’s [0064] discloses – inter alia,
“The substrate (binding layer) of the coated printer bed can comprise a metal or a ferromagnetic material (hence, the substrate – analogous to the binding layer, is magnetic), over which the coating is applied (hence, different from that of the thermoset elastomer of the flex layer). The gauge or thickness of a steel substrate typically has sufficient flexibility to allow the user to slightly bend the bed plate. The steel or other ferromagnetic material can be attached to the intermediate base structure using magnets mounted into the intermediate base structure , and, 
an adhesive layer situated entirely beneath the flex layer and entirely above the binding layer – e.g., see FIG.4, moreover,  Ruff’s [0042] discloses, 
“The adhesive material can also provide bonding (chemically) between the applied and cured permanent print surface coating (flex layer), and the upper surface of the substrate (binding layer),” 
and Ruff’s [0057] discloses,
“In an alternative process, a free standing film can be prepared from the coating composition (e.g., the flex layer), stretched in order to release mechanical stresses, and then glued or adhered to the upper surface of the print bed substrate. That is, the attachment or adhesion of the permanent coating requires an adhesive material (hence, an adhesive layer) between the sheet (flex layer, 24) and the surface of the print bed (binding layer, 22),”
wherein the flex layer 24 is separate from the adhesive layer and the binding layer 22 – Ruff’s [0021] discloses,
“The present invention also provides a coated print bed for a 3D printer, comprising a print-surface coating (flex layer) that is permanently secured to a print bed substrate plate (binding layer) that provides an adhesive interface layer between the first layer of the applied plastic print material and the coated print bed,” (analogous to the claimed “the flex layer is separate from the adhesive layer and the binding layer”)
and [0042] discloses,

Hence, construing –under the Broadest Reasonable Interpretation– Ruff’s disclosure in [0021 and 42], “providing bonding between the applied and cured permanent print surface coating and the upper surface of the substrate,” anticipates and/or render as obvious, the limitation, 
“the flex layer is separate from the adhesive layer and the binding layer,”
and, 
wherein three-dimensional objects are printed onto the flex layer – Ruff’s [0069] discloses – inter alia,
“The permanent print-surface coating 24 (flex layer) has an upper surface 25 for 3D printing.”
Therefore, Ruff’s teachings anticipates the limitations of claims 1 and 24, as amended.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over RUFF et al. (US Publication 2017/0036403 A1; Ruff).
9.	Regarding claim 2, Ruff discloses the printing surface of claim 1, wherein 
[0053]: 	“The thickness of the resulting coating on the print bed substrate is typically at least about 0.5 mils (12 microns), and up to about 5 mils (125 microns). In one embodiment, the thickness is about 1 mils (25 microns) to 2 mils (250 microns).” 
Ruff further discloses that, 
[0054]:	“Multiple layers can be applied, to build-up and increase the thickness of the coating,”
[0057]:	“In an alternative process, a free standing film can be prepared from the coating composition, stretched in order to release mechanical stresses, and then glued or adhered to the upper surface of the print bed substrate. That is, the attachment or adhesion of the permanent coating requires an adhesive material between the sheet and the surface of the print bed.”
and, 
[0064]:	“The substrate of the coated printer bed can comprise a metal or a ferromagnetic material, over which the coating is applied. The gauge or thickness of a steel substrate typically has sufficient flexibility to allow the user to slightly bend the bed plate.”
Therefore, from the above cited disclosures of Ruff, a PHOSITA would have understood that Ruff recognizes the thickness of the layers forming the printing surface, as result-effective variable, directly 
However, Ruff is silent to, wherein the thickness of the binding layer is less than half of the thickness of the flex layer. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the thickness of the binding layer with reference to the thickness of the flex layer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, as per MPEP 2144.05 (II) (A and B). 
One would have been motivated to modify the thickness of the binding layer with reference to the thickness of the flex layer  for the purpose of guaranteeing the printing surface has sufficient flexibility to allow a user to slightly bend the bed plate, so as to easily separate a model of a three-dimensional object printed on the printing surface, the as taught by Ruff [0064].

10.	Claims 3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ruff, as applied to claims 1 and 24, and further in view of BILLIET (EP-16205233-A, with US Publication 2020/0009787 A1 as equivalent).
11.	Regarding claims 3 and 25, Ruff discloses the printing surface of claims 1 and claim 24, except for, wherein the thermoset elastomer consists of neoprene rubber.
Nonetheless, Ruff discloses the use of thermoset elastomers,
[0018]:	“… the composition of the permanent coating applied to the print bed substrate comprises a composite material comprising a matrix-forming compound or composition, and at least one material selected from the group consisting of a filler material and an adhesive material. Each component material of the composite can comprise between 0.1% and 99% of the final permanent print surface coating [0032] (hence, a composition comprising a 99% of the final permanent print surface coating, reads on the claimed “consists of” a single material),
[0033]:	“Non-limiting examples of suitable matrix forming compounds/compositions include – inter alia – “cross-linking polyurethane” (a thermoset elastomer, as evidence by Price’s [0041]) and a mixture thereof, which are crosslinked using a hardener, a curing agent, or through application of heat or ultraviolet light.”
[0037]: 	“A thermoset-type crosslinkable compound can be cross-linked either with a curing agent or without a curing agent by heating of the resin material to an elevated temperature, by allowing a solvent to evaporate, or by exposing the resin material to UV light.”
[0039]: 	“… The matrix-forming compound provides a continuous epoxy matrix that holds or contains the fillers and/or adhesive materials. 
Then, in Ruff’s [0045], 
“The filler can be an elastomer … The filler can include – inter alia – a styrene butadiene acrylate copolymer, a rubber … (used for modifying or controlling a property of the permanent print surface coating, including its texture and color),” (both thermoset elastomers, as evidenced by Price’s [0041]),
Furthermore, Ruff’s [0046] discloses,
“Generally a permanent print surface coating containing a thermoset material is harder, more durable, and able to survive higher temperatures, than a coating containing a thermoplastic material. The additive components (adhesives and fillers) are used to increase the adhesion of the printed layer of thermoplastic filament to the surface of the permanent print surface coating. The type and ratio of the different additive components 
Therefore, from the above cited disclosures of Ruff, a PHOSITA would have understood that Ruff recognizes the composition of the thermoset elastomer as a result-effective variable, directly affecting, e.g., the hardness, durability, and survival in higher temperatures of the print surface – as taught by Ruff’s [0046].
In the analogous field of endeavor of printing surfaces for 3D printing systems [0025] and methods [0043], Billiet discloses in [0056],
“The elastomeric floor preferably comprises a transparent floor which is lay down on the manufacturing platform before the exposure of the layers according the present invention (analogous to the claimed “flex layer”). The transparent floor is after the creation of the flexo-plate easily removable from the manufacturing platform. The floor may comprises self-adhesive means to support better by adhering to the manufacturing platform wherein the self-adhesive means also may be used to support better by adhering on a sleeve in a flexographic printing press.”
Billiet’s [0057] discloses,
“The present invention may thus comprise additional steps of--applying a floor which has a side comprising a self-adhesive for adhering to the manufacturing platform.”
Billiet’s [0058] further discloses,
“The self-adhesive … is a crosslinked polymer, coated or sprayed on a sleeve body. The polymers that may be used are for example polymers based on carboxylated nitrile, polyisoprene, acrylate resin, silicone, polychloroprene (neoprene, as evidenced by Prince’s [0041]), ethylene vinyl acetate, butyl rubber and polyurethane. Crosslinking may be achieved by exposure to UV light or by the application by heat.”

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ruff’s printing surface by selecting the thermoset elastomer of the print surface to be neoprene rubber, as taught by Billiet, since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07, “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”
One of ordinary skill would have been motivated to modify the composition of Ruff’s printing surface, by selecting neoprene rubber as the thermoset elastomer, since Billiet teaches polymers that may be used for a printing surface may include neoprene rubber as the thermoset elastomer in its composition, which has the advantage of being self-adhesive [0058].

12.	Claims 4 – 6, 27 – 29 and 32  are rejected under 35 U.S.C. 103 as being unpatentable over Ruff, as applied to claims 1 and 24, and further in view of Elsey (US Publication 2020/0070408 A1).
13.	Regarding claim 4 and claim 27, Ruff discloses the printing surface of claim 1, except for, wherein the Young's modulus of the thermoset elastomer is between .001 and .01 GPa.
In the same field of endeavor of printing surfaces for 3d printing systems, Elsey’s [0120] discloses that the apparatus 100 has a flexible element 101 in the form of a substantially transparent sheet with upward facing material receiving surface 102 (analogous to the claimed first layer). Elsey discloses that the flexible element 101 may possess anti-stick properties in relation to the material 104 when it is cured in contact with the sheet, and that the sheets are flexible but may not be particularly elastic, having a Young's modulus of around silicone, polyethylene film, polyethylene terephthalate film, and cellulose acetate film. Generally, any suitable material may be used for the element,” [0122]. 
Therefore, from the above cited disclosure of Elsey, a PHOSITA would understood that Elsey recognizes the Young's modulus of the thermoset elastomer composition of the print surface as a result-effective variable, directly affecting, e.g., the flexibility and elasticity of the final print surface – as taught by Elsey’s [0122].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the composition of the thermoset elastomer of the printing surface with reference to its Young's modulus values, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, as per MPEP 2144.05 (II) (A and B).  
One would have been motivated to modify the composition of the thermoset elastomer of the printing surface with reference to its Young's modulus values for the purpose of arriving to a desired flexibility and/or elasticity of the final printing surface, as taught by Elsey’s [0122].

14.	Regarding claims 5 and 28, Ruff discloses the printing surface of claim 1 and 24, wherein the Young's modulus of the thermoset elastomer is less than 0.5 GPa – Elsey’s [0122] discloses, inter alia,
“a Young's modulus of between 100 (0.1 GPa) and 1000 MPa (1.0 GPa) may be suitable [0122], overlapping with the claimed “Young's modulus of the elastic material is less than 0.5 GPa.”
Overlapping ranges are prima facie evidence of obviousness.
It would have been obvious to one having ordinary skill in the art, at the time of filing the claimed invention, to have modify Ruff’s printing surface by selecting a suitable modulus of elasticity within Elsey's Young’s Modulus range that corresponds to the claimed range (see MPEP § 2144.05 (I)). A PHOSITA would Elsey teaches that Young's modulus of between 100 (0.1 GPa) and 1000 MPa (1.0 GPa) are suitable for making flexible print surfaces [0122]. 

15.	Regarding claims 6 and 29, Ruff discloses the printing surface of claims 1 and 24, except for, wherein the Young's modulus of the thermoset elastomer is less than 0.1 GPa.
However, from the above cited disclosure of Elsey, in the discussion of claim 4, a PHOSITA would understood that Elsey recognizes the Young's modulus of the thermoset elastomer composition of the print surface as a result-effective variable, directly affecting, e.g., the flexibility and elasticity of the final print surface – as taught by Elsey’s [0122].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the composition of the thermoset elastomer of the printing surface with reference to its Young's modulus values, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, as per MPEP 2144.05 (II) (A and B).  
One would have been motivated to modify the composition of the thermoset elastomer of the printing surface with reference to its Young's modulus values for the purpose of arriving to a desired flexibility and/or elasticity of the final printing surface, as taught by Elsey’s [0122].

16.	Regarding claim 32, Ruff discloses the printing surface for a three-dimensional object printer, as discussed in claim 1 above, except for, wherein the Young's modulus of the thermoset elastomer is less than 0.1 GPa, (the examiner respectfully directs the Applicant to the discussion of claim 1 and 24 above for those limitations of claim 32 that are identical from claim 1 and/or 24 – for the sake of brevity of the Office action)
Elsey’s [0122] discloses, inter alia,
“… a Young's modulus of between 100 (0.1 GPa) and 1000 MPa (1.0 GPa), may be suitable,” 
prima facie evidence of obviousness.
It would have been obvious to one having ordinary skill in the art, at the time of filing the claimed invention, to have modify Ruff’s printing surface by selecting a suitable modulus of elasticity within Elsey's Young’s Modulus range that corresponds to the claimed range (see MPEP § 2144.05 (I)). A PHOSITA would have been motivated to pursue the modification, since Elsey teaches that Young's modulus of between 100 (0.1 GPa) and 1000 MPa (1.0 GPa) are suitable for making flexible print surfaces [0122]. 
 
17.	Claims 21, 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ruff, as applied to claims 1, 24 and 32, as evidenced by The thermal conductivity of rubbers/elastomers, Electronics Cooling Magazine (NPL_1).
18.	Regarding claims 21, 30 and 33, Ruff discloses the printing surface of claims 1, 24 and 32, wherein the thermoset elastomer of the flex layer has a thermal conductivity at 25 degrees Celsius that is less than 0.3 (W/mK) – Ruff’s [0033] discloses the use of polyurethane as the thermoset elastomer, as evidence by NPL_1:
“Polyurethane rubber has a thermal conductivity at 25 degrees Celsius of 0.29 W/mK,” which is less than the claimed thermal conductivity of 0.3 (W/mK) see the table titled “Thermal conductivity of rubbers/elastomers at 25°C (W/mK),” in NPL_1

19.	Claims 22 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ruff, as applied to claims 1, 24 and 32, as evidenced by “Polycarbonate of Bisphenol A (PC)” non-patent literature (NPL_2).
20.	Regarding claims 22 and 34, Ruff discloses the printing surface of claim 1, except for, wherein the thermoset elastomer of the flex layer has a thermal conductivity at 25 degrees Celsius that is between 0.14 and 0.2 (W/mK).
Nonetheless, Ruff discloses the use of bisphenol A diglycidyl ether (used to produce polycarbonates of bisphenol A), as a suitable matrix forming compound. Ruff’s [0021] discloses, inter alia, 
“The substrate can be detachable, and flexible to aid in the part removal process without the use of tools or scrapers. … The hard cross-linking polymers provide a rigid matrix that allows the coating to be used as a print surface repeatedly without substantial damage or degradation. They preferably have glass transition temperature of greater than 50 °C and irreversibly cross link during processing (e.g., a thermoset elastomer) to form a coating with degradation temperature over 15 °C. Non-limiting examples of suitable or useful hard cross linking polymers include Bisphenol A diglycidyl ether (commonly abbreviated BADGE or DGEBA).”
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ruff’s printing surface composition such that it is made with bisphenol A diglycidyl ether.  Ruff discloses that this is a suitable material to form the printing surface.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.
Based on the above, Ruff’s method produces the thermoset elastomer of the flex layer has a thermal conductivity at 25 degrees Celsius that is between 0.14 and 0.2 (W/mK) as evidenced by NPL_2. 
NPL_2 discloses that the thermal conductivity of polycarbonates from bisphenol A is around 0.19 - 0.21 W/m-K (NPL_2 p. 3, “Thermal Properties Table”), overlapping with the claimed range of from 0.14 to 0.2 W/mK. 


21.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ruff, as applied to claim 24, and further in view of Kelley et al. (US PGPub. No. 2017/0252980 A1; Kelley).
22.	Regarding claim 31 limitation, “… and wherein the 3-dimensional object printer is configured to print a model of a three-dimensional object approximately around the center of the printing surface.” The examiner has considered the limitation, and respectfully points out that patentable way would only be given to those recitations that positively imparts structure to the claimed apparatus (e.g., the printing surface). Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. Furthermore, Applicant is reminded that apparatus claims are not limited by the material worked upon (e.g., “a model of a three-dimensional object”), as per MPEP §2115). 
Therefore, claim 31 limitations being examined are those, which positively impart structure to the claimed “printing surface” –said limitation are, “wherein the width of the printing surface is about equal to its length.”

23.	Regarding claim 31, Ruff discloses printing surface of claim 24, except for, wherein the width of the printing surface is about equal to its length. 
In the same field of endeavor of printing surfaces for 3D printing systems, Kelley discloses a precision-manufactured laminated sheet for use in additive manufacturing/3D (three-dimensional) printing to retain and hold a 3D printed product in position throughout the additive manufacturing process [0027]. Kelley discloses that the multi-layered sheet 44 that 
“It will be appreciated that the sheets of the present invention are manufactured specifically to the working surface of the platform, platen or gantry of the 3D printer being used in the additive manufacturing process. Thus, there is no cutting or multiple tape lines necessary for these sheets. Common platen sizes on retail 3D printer machines range from a common low-end of about 6 inches by 9 inches (15.24 cm by 22.86 cm) to a common higher end size of about 9 inches by 12 inches (22.86 cm by 30.48 cm). However, there are also very large commercially available build volumes having platforms of a size of about 24 inches by 24 inches as well (analogous to the claimed “the width of the printing surface is about equal to its length”).”
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ruff’s printing surface so that the width of the printing surface is about equal to its length, as taught by Kelley, since "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. In this .

Response to Arguments
24.	Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive. Applicant’s arguments are based on newly amended limitations, which have been addressed by the new grounds of rejection above.  
25.	In response to applicant's argument that “Ruff fails to teach “a flex layer consisting of a thermoset elastomer,” Remarks, p. 7, the Examiner respectfully notes that further consideration and study has been given to Ruff’s disclosure, and evidentiary references have been added to addressed the limitation “a thermoset elastomer.” For example, Ruff discloses the use of polyurethane, which is a thermoset elastomer, as evidence by Prince’s [0042] (e.g., see the above discussion of claim 1).

Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Comb (US PGPub. No. 2015/0145174 A1); Discloses magnetic platen assemblies for additive manufacturing systems.
Jacobs et al. (US Pat. No. 10,632,720 B2); Cover for a three-dimensional printer build surface.
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712